Broyles, C. J.,
dissenting. This was a suit brought upon a policy of. life-insurance by the beneficiary named in the policy. The policy contained the following provision: “This policy shall not take effect unless on the date and delivery hereof the insured is alive and in sound health.” (Italics mine.) The plaintiff having alleged'in her petition that the insured was in sound health on *548September 19, 1932, and that allegation having been denied in the defendant’s answer, it was incumbent on the plaintiff to affirmatively prove that the insured was in sound health on September 19, 1932, the evidence showing that the policy was delivered on that date. The only evidence tending to establish that vital contention of the plaintiff was her own testimony, and since she was a party to the case and her testimony was self-contradictory, vague, and equivocal, it should have been construed most strongly against her (W. & A. R. Co. v. Evans, 96 Ga. 481, 23 S. E. 494; L. & N. R. Co. v. Lusk, 37 Ga. App. 99, 139 S. E. 89; Clark v. W. & A. R. Co., 41 Ga. App. 317 (4), 152 S. E. 847); and when so construed (there being no other evidence to support her contention, and the evidence for the defendant clearly and unequivocally showing that the insured was not in sound health on September 19, 1932—the date of the delivery of the policy), there was no issue of fact raised as to the state of the health of the insured on the date of the delivery of the policy, and a finding in favor of the defendant was demanded. It follows that the verdict for the plaintiff was contrary to law and the evidence, and the court erred in refusing to grant a new trial.